DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed on 06 May 2021.  Claims 1 through 3, 6, 8, 21 through 26, 28, 29, 31, and 32 have been amended.  Claims 4 and 9 through 20 have been cancelled.  Claims 1 through 3, 5 through 8, and 21 through 33 are pending and have been examined. 
Response to Amendment
The amendments filed 06 May 2021 have been entered. 
Applicant’s amendments to claims 1 through 3, 6, 21 through 24, 26, 28, 29, 31, and 32 have been fully considered.  Applicant’s amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101.  Accordingly these rejections have been maintained and are updated below in light of the claim amendments. 
Applicant’s amendment to claims 8 and 25 is sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101.  Accordingly the 35 U.S.C. 101 rejection of claims 8 and 25 is respectfully withdrawn.  
The 35 U.S.C. 112(f) interpretation of claims 28 through 33 is maintained. 
Applicant’s amendments to claims 1 through 3, 6, 8, 21 through 26, 28, 29, 31, and 32 have been fully considered.   Examiner has established new grounds of rejection as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed 22 January 2021 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant asserts that the recited features, as amended, do not fall within an enumerated group of abstract ideas because the limitations cannot be practically performed in the human mind or by a human using a pen and paper.  Applicant further asserts that the claims are not simply directed to commercial or legal interactions, but to devices and operations of those devices that improves operation of the computing devices.  Lastly, Applicant asserts that the claims do not recite a mathematical concept.  Examiner respectfully disagrees.  
Claim 1, and similarly claims 21 and 28, is directed to collecting data related to user interaction with digital content such as a webpage, applying machine learning techniques that employ dimensional-transformation data and simplified representations, computing a forecast value to predict future digital content consumption such as number of downloads or interactions with the content, and providing the calculated metric to a digital content service provider.   While the claims recite the use of a computer to perform the recited limitations, the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  The recited determining and generating steps could practically be performed by a human in the mind or by use of a pen or paper to reduce the dimensionality of the data 
Applicant also asserts that the claims integrate any judicial exception into a practical application because the additional elements limit data collection to avoid hindrance of network performance.  Examiner respectfully disagrees.  Applicant’s argument is more specific than the recited claim limitations that lack sufficient integration to show what is being monitored, how it is being monitored, how the determinations are made such that the collected usage data is 
Lastly, Applicant asserts that the additional elements are not routine or conventional and the claims provide an inventive concept that overcomes technical challenges with a technical solution that is not possible to be performed by a human being.  Examiner respectfully disagrees.  The recited forecasting determinations and dimensional reduction steps could be performed by a generic computer processor or by a human using pen and paper.  The Specification does not provide additional details about the computer system/server that would distinguish it from any generic processing devices that communicate with one another in a network environment. Because the Specification describes the additional elements in general terms, without describing the particulars, we conclude the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  Therefore, as discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  Such Claim limitations in claims 28 through 33 are: “means for collecting user interaction,” “ means for generating a forecast value of a metric,” “means for transforming usage data into a plurality of simplified representations,” “means for determining similarity of the respective elements,” “means for determining a weighting of the respective elements,”  “means for selecting a respective simplified representation of the respective elements,” “means for generating the forecast value of the metric for the particular element,” and “means for displaying the forecast value of the metric for the particular element.” A review of the specification, specifically paragraphs [0038-0039], identifies a computing device as the corresponding structure. 
 Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 3, 5 through 7, 21 through 24, and 26 through 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system, independent claim 21 recites a process, and independent claim 28 recites a system for generating a forecast metric.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Independent claims 1, 21, and 28 recited substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: collecting usage data by monitoring user interaction; determining that there is insufficient amount of usage data associated with a particular element to generate a forecast value for the particular element; generating the forecast value of a metric for the particular element; generating dimensional transformation data indicating a mapping of a high-dimensional space of the usage data into a lower dimensional space of a plurality of simplified representations; reducing dimensionality of the usage data for a time series of values of respective metrics for respective elements of the elements; using the dimensional transformation data to map the usage data into the plurality of simplified representations; determining similarity of the respective elements to the particular element; determining a weighting of the respective elements based on the determined similarity; collecting usage data associated with at least one respective said element; generating the forecast value of the metric for the particular element based at least in part on the weighting; and transmitting the forecast value of the metric for the particular element to the service provider system.  
The limitations for monitoring user interaction, determining that there is an insufficient amount of usage data, generating the forecast value, generating dimensional transformation 
The claim limitations for collecting usage data and transmitting the forecast value of the metric amount to data gathering steps that is insignificant extra solution activity. (see MPEP 2106.05(g)).  The claim limitations are additionally directed to abstract idea grouping of Certain Methods of Organizing Human Activity because the claims monitor user interaction with digital content (Specification at paragraph [0031]: “webpages, digital images, multimedia content, and so on.”).  The claims are also directed to manipulation of consumption data (digital content interactions) to provide consumption metrics and (Specification at paragraph [0032]: “Examples of metrics involving operation of the service provider system include computational resource consumption (e.g., storage, network, or processing), traffic (e.g., a number of visitors, page views), revenue, expenses, conversion rate, and so forth.”) consumption forecast values (Specification at paragraph [0034]: “used to gain insight into future operations of a service provider system in providing digital content, such as number of visitors, computational resource consumption, revenue, expenses, digital content consumption, and other metrics.”) to the user/analyst for making decisions regarding revenue related to the provision of digital content based on the market analysis metrics.   Accordingly, the claim recites a system for performing the steps in a method for organizing human activities, a judicial exception involving commercial interaction in an ecommerce environment, in this case, commercial interactions related to marketing, sales activities, or consumer behavior and interactions because the claims are directed to limitations for monitoring user interaction with or consumption of digital content and use of the consumption data to generate consumption forecast metrics.
The claims are also directed to limitations for obtaining data and applying mathematical concepts (including generating a forecast value of a metric, generating dimensional transformation data, reducing dimensionality of the usage data for a time series of values, determining a weighting, and generating a forecast value for the metric based on the weighting.  Therefore, the claims are directed to mathematical relationships (as disclosed in the claims and the specification) and fall within the Mathematical Concepts grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, representative claim 1 recites an abstract idea. 
The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The recited judicial exceptions are not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components. The specification at paragraph [0038-0039] describes the example environment as “Computing devices that implement the service provider system 102 and the analytics system 106 may be configured in a variety of ways. A computing device, for instance, may be configured as a desktop computer, a laptop computer, a mobile device (e.g., assuming a handheld configuration such as a tablet or mobile phone), and so forth.”  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  See MPEP 2106.05(f).  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d). 
Claim 1 recites the additional elements of hardware of a computing device (processor, storage, interface) and machine learning. The presence of a machine learning or computer implementations do not necessarily restrict the claim from reciting an abstract idea.  The machine learning limitations merely use the output of one machine learning process, as input to a second machine learning process.  The machine learning steps do not continuously improve the learning by executing the steps in a continuous learning process, for example by using the results to constantly improve the algorithm and update the result.  
Moreover, the machine learning and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter. The machine learning and the computer limitation simply process the data through inputting and outputting data, generally linking the processing of data to computing and machine learning technology without significantly more.  Although additional elements are recited, representative claim 1 merely invokes the additional elements as a tool to perform the abstract idea.  Additionally, the courts have found that mere data gathering (i.e. receiving an input identifying an element of a plurality of elements) and displaying data is extra-solution activity. See MPEP 2106.05(g).   
The claims also recite limitations for monitoring user interaction with a user interface, however the user interaction with the interface does not specify user interaction with a specific user interface element such that the interface element being selected through user interaction caused the performance of a specific function in response to the user interaction.  Therefore, the user interface interaction is not intrinsically tied to the function of the claim limitations and as a result does not transform the abstract idea into patent eligible subject matter by integrating it into a practical application. 
As stated above, the presence of machine learning and computer limitations do not necessarily make the claim rooted in computer technology.  As drafted the claimed “generating dimensional transformation data” and “determining similarity of the respective elements to the particular element” using machine learning does not improve the functioning of the computing device, it improves the determination of a forecast value of a metric based on known data.  The recited machine learning function improves the accuracy of the forecast, and is not an improvement to machine learning technology or the functioning of a computing device, and hence does not result in a practical application.
 Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application. Therefore, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the 
Dependent claims 2 through 7, 22 through 24, 26, 27, and 29 through 33 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: determining a portion of the usage data that corresponds to the particular element; outputting the forecast value of the metric; transforming the usage data using a first layer of a neural network and generating the forecast value using a second layer of the neural network; the metric describing provision of digital content by a service provider; and generating the forecast value for a forecast time interval. The above limitations recited in the dependent claims merely narrow the abstract idea recited in the independent claims.  The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 3, 5 through 7, 21 through 24, and 26 through 33 are ineligible.  
The analysis above applies to all statutory categories of the invention.  Accordingly independent claims 21 and 28, and the claims that depend therefrom, are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 3, 5 through 8, and 21 through 33 are rejected under 35 U.S.C. as being unpatentable over Chin et al. (US 2012/0116868) in view of Achin (US 2016/0364647).
Regarding Amended Claim 1, Chin et al. discloses in a digital medium environment to generate a forecast value of a metric, a system comprising: a processing system; and a computer-readable storage medium having instruction stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations including: (… a non-transitory computer readable medium comprises computer executable code for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution. The computer executable code comprises instructions for accessing a processor based server over a communications network to define targeted customer segments.  Chin et al. [para. 0027]. … In accordance with an exemplary aspect of the claimed invention, the simulation engine 3000 incorporates advanced traffic flow model and optimization techniques to ensure accurate outcome. Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer 2300 to self improve forecasting, and incorporates data pattern recognized within the iPath's collective knowledge store to ensure forecasting accuracy.  Chin et al. [para. 0150-0152]):
collecting usage data by monitoring user interaction with a user interface via a network at respective client devices of a plurality of client devices with digital content received form a service provider system, the usage data including elements and values associated with metrics of the elements; (The behavior paths for each targeted customer segment on a client website is generated by the client using the server for effective measurement of adherence of a website visitor/customer to the behavior paths associated with the visitor/customer's targeted customer segment leading to the quantifiable outcome. Chin et al. [para. 0009; Fig. 1-2]. … The iPath system starts with creating individual path per targeted customer segments on-line to shape visitor behaviors to extending the paths to mobile devices, such as smart-phones or smart-devices. Chin et al. [para. 0049, 0161].  … the iPath determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Chin et al. [para. 0056]. … As more visitors traffic a website 4000, observed behavior is compiled into iPath's collective knowledge store (iPath database 5000). The initial algorithms utilized by the segment placement engine 2100 for assigning visitors into segments are based on evidence of correlation between the psychographics--needs and interests--which describe the segment, and the behavior and attributes observed from their on-line interactions.  Chin et al. [para.  0136]);
Chin et al. fails to explicitly disclose determining that there is an insufficient amount of usage data associated with a particular element to generate a forecast value for the particular element; generating, automatically and without user intervention responsive to the determining, the forecast value of a metric for the particular element.  Achin et al. discloses this limitation. ( …  embodiments relate specifically to systems and techniques for using statistical learning methods to develop and/or select predictive models for prediction problems.  Achin et al. [para. 0002, 0214]. … Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. Achin et al. [para. 0005, 0014-0019, 0023; Fig. 1]. … Examples of pre-processing steps include, without limitation, imputing missing values. Achin et al. [para. 0073-0074]. …  predictive modeling system 100 may immediately proceed to building models after the dataset is specified, pausing only if the use interface 120 flags troubling issues, including, without limitation, unparseable data, too few observations to expect good results, too many observations to execute in a reasonable amount time, too many 
Chin et al. discloses the use of machine learning (In accordance with an exemplary embodiment of the claimed invention, the iPath engine 2000 has machine learning capabilities to improve its segmentation capability, especially with regard to real-time quick placement.  Chin et al. [para. 0135]) and the generating including: transforming usage data into a plurality of simplified representations (During the Implementation and optimization phases, the iPath system 1000 deploys data mining, data modeling, and filters.  Chin et al. [para. 0099]).  However, Chin et al. fails to explicitly disclose generating dimensional transformation data using a first machine learning model, the dimensional transformation data indicating a mapping of a high-dimensional space of the usage data into a lower dimensional space of a plurality of simplified representations; reducing dimensionality of usage data for a time series of values of respective metrics of the metrics for respective elements of the elements using the dimensional transformation data to map the usage data into the plurality of simplified representations.  Achin et al. discloses these limitations. (… the resource allocation schedule allocates, to the first modeling procedure, a first portion …, and allocates, to the second modeling procedure, a second portion …, the second data set being smaller than the first data set.  Achin et al. [para. 0043; Fig. 3]. … The data indicative of the characteristics of a prediction problem may accommodate time-series prediction problems by indicating whether the prediction problem is a time-series prediction problem, and by identifying the time measurement variable in datasets corresponding to time-series prediction problems.  Achin et al. [para. 0085].  …The storage structure may persist within individual iterations of the loop in which modeling procedures are executed, across multiple iterations of the procedure-execution loop, or across multiple search space explorations. Achin et al. [para. 0141].  … The available modeling methodologies may include, without limitation, …, selection of modeling techniques based on the output of a meta machine-learning model, any combination of the foregoing modeling techniques, or other suitable modeling techniques. Achin et al. [para. 0143, 0176-0178; Fig. 4]. … in addition to assessing the importance of features contained in the original dataset, the evaluation performed at step 408 of method 400 includes feature generation. Feature generation techniques may include generating additional features by interpreting the logical type of the dataset's variable and applying various transformations to the variable. Examples of transformations include, without limitation, polynomial and logarithmic transformations for numeric features. For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates).  Achin et al. [para. 0149]. … The system 100 may systematically evaluate various combinations of dimension reduction techniques and modeling techniques, prioritizing the combinations that the metadata indicate are most likely to succeed.  Achin et al. [para. 0151-0154, 0159]. … the cross-validation predictions produced in the inner loop may facilitate blending techniques that combine multiple different models. In some embodiments, the inputs into a blender are predictions from an out-of-sample model. Achin et al. [para. 0138, 0163, 0171-0172, 0197]).  It would have been obvious to one of 
determining similarity of the respective elements to the particular element based on the plurality of simplified representations using a second machine learning model; (Customers traverse steps in a path within the context of a market segment defined by criteria used to distinguish one path from another. Typically these criteria are distinct elements such as referral sites, search words, landing pages etc. and/or payoffs. Chin et al. [para. 0060-0061]. … In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]);
determining a weighting of the respective elements based on the determined similarity;  (A quantifiable outcome or payoff for each targeted customer segment of the client on the server is defined by invoking one or more component tools of the server.  … A weight to each step of each behavior path for each targeted customer segment is assigned by the client using one or more component tools of the server. Chin et al. [para. 0009]);
collecting usage data associated with at least one respective said element based on the determining of similarity; and generating the forecast value of the metric for the particular element based at least in part on a weighting, the usage data associated with the particular element, the usage data associated with the at least one respective element;  (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes. It is appreciated that the segment placement optimizer 2200 can employ either regression analysis or neural networks and pattern matching to enable the segment placement engine 2100 to optimize the assignment of segments.  Chin et al. [para. 0138-0139; Fig. 9, 12-13]. …  Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer 2300 to self-improve forecasting, and incorporates data pattern recognized within the iPath's collective knowledge store to ensure forecasting accuracy.  Chin et al. [para. 0152]);
 transmitting, the forecast value of the metric for the particular element to the service provider system controlling provisioning of the digital content by the service provider system to the plurality of client devices via the network.  (In accordance with an exemplary embodiment of the claimed invention, the iPath website interface 1200 is an automated real-time interface.  Chin et al. [para. 0079]. … The simulation engine 3000 generates a data set that can be shown on the simulation display, or a special data set can be set aside for use by the data visualization tool 1300. Chin et al. [para. 0149]. …  iPath database 5000 provides … data to iPath data visualization & reporting tool 1300 for dashboard display of different reports.  Chin et al. [para. 0158]).
Regarding Amended Claim 2, Chin et al. and Achin et al. combined disclose a system, wherein the operations of the generating the forecast value include determining a portion of the usage data that corresponds to the particular element and generate the forecast value based at least in part on a portion of the usage data that corresponds to the particular element. (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes. It is appreciated that the segment placement optimizer 2200 can employ either regression analysis or neural networks and pattern matching to enable the segment placement engine 2100 to optimize the assignment of segments.  Chin et al. [para. 0138-0139; Fig. 9, 12-13].  … Further, the simulation engine 3000 incorporates similar algorithm as the segment placement engine 2200 and the segment placement optimizer 2300 to self-improve forecasting, and incorporates data pattern recognized within the iPath's collective knowledge store to ensure forecasting accuracy.  Chin et al. [para. 0152].  See also Chin et al. [para. 0060-0061]);
Regarding Amended Claim 3, Chin et al. and Achin et al. combined disclose a system, wherein the outputting includes outputting the forecast value of the metric in a user interface in real time with a display of elements and values associated with metrics of the elements. (In accordance with an exemplary embodiment of the claimed invention, the iPath website interface 1200 is an automated real-time interface where iPath and intelligent tags are synchronized with client websites 4000.  Chin et al. [para. 0079]. … iPath user interface 1100 invokes iPath data visualization & reporting tool 1300 for users to view the desired reports.  Chin et al. [para. 0158]).
Claim 4 [CANCELLED]
Regarding Claim 5, Chin et al. discloses use of a neural network (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]), however Chin et al. fails to explicitly recite the system, wherein the operations further comprise transforming the usage data using a first layer of a neural network and generate the forecast value using a second layer of the neural network.  Achin et al. discloses this limitation. (… the resource allocation schedule allocates, to the first modeling procedure, a first portion of the processing node resources sufficient for executing the first modeling procedure on a first data set, and allocates, to the second modeling procedure, a second portion of the processing node resources sufficient for executing the second modeling procedure on a second data set.  Achin et al. [para. 0043]. … alternatives exist for filtering the output from one node according to a rule or expression before propagating it as input to subsequent nodes, transforming the output from one node before propagating it as input to subsequent nodes, partitioning the output from one node according to a rule or expression before propagating each partition to a respective subsequent node, combining the output of multiple previous nodes according to a rule or formula before accepting it as input, iteratively applying a sub-graph of nodes' operations using one or more loop variables, etc. Achin et al. [para. 0095].  … In some embodiments, the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc. The predictive modeling system 100 may provide the option of automatically constructing ensembles from those component models that  resulting models may be more accurate than those obtained by traditional methods.  Achin et al. [para. 0221].
Regarding Amended Claim 6, Chin et al. and Achin et al. combined disclose a system, wherein the metric also describes provision of digital content by the service provider system. (FIG. 15 is an exemplary schematic diagram of using historical data to compute the traffic flow between each steps within the individual iPath in accordance an exemplary embodiment of the claimed invention.  Chin et al. [para. 0044; Fig. 15]. … the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Understanding source and segment, the iPath system assesses each visitor's adherence to a path. In the event a statistically significant number of visitors diverge from a path, the iPath system gives a marketer the ability to go deeper to understand causality and formulate improvements to minimize loss-yield ratio. … the iPath system can help clients to create a more effective marketing communications program by: a) linking campaign component performance to actual payoffs, thus allowing optimal allocation of marketing investment across different media to achieve a better return on investment ("ROI"); b) shaping the customers' behavior on the client website, guiding them on the preferred paths and thus, fostering an intimate relationship with the customers; and c) validating customer and market segment assumptions to ensure marketing goals and priorities are consistent across different media.  Chin et al. [para. 0056-0058]).
Regarding Claim 7, Chin et al. and Achin et al. combined disclose a system, wherein the forecast value is generated for a forecast time interval. (As more time (t) passes within a visit, more data (K.sub.t)--observed or proffered--is collected by the segment placement engine 2100. … The time series of data (.PSI..sub.t, K.sub.t, .epsilon., t) form an experience base upon which higher accuracy can be gained at any interval t. T Chin et al. [para. 0140; Fig. 13]. … The select date range component 1105 takes user input to create a date range to apply to the iPath for data visualization by the data visualization tool 1300.  Chin et al. [para. 0067, 0152]).
Regarding Amended Claim 8, Chin et al. and Achin et al. combined disclose a system, wherein the metric also describes operation of processing, memory, or network hardware resources of the service provider system and the transmitting of the forecast value controls allocation of the processing, memory, or network hardware resources of the service provider system. Chin et al. fails to disclose the recited limitation.  Achin et al. discloses the limitation. (the instructions comprising a resource allocation schedule allocating resources of the processing nodes for execution of the selected modeling procedures, the resource allocation schedule being based, at least in part, on the determined suitabilities of the selected modeling procedures for the prediction problem; receiving results of the execution of the selected modeling procedures by the plurality of processing nodes in accordance with the resource allocation schedule.  Achin et al. [para. 0012, 0120; Fig. 3]).  It would have been obvious to one of ordinary skill in the art of resource allocation before the effective filing date of the claimed invention to modify the features of Chin et al. to include the resource allocation 
Claims 9 through 20 [CANCELLED]. 
Regarding Claims 21, 22, 24, and 25, claims 21, 22, 24, and 25 recite substantially the same limitations to those of claims 1, 2, 5, and 8 respectively. Claims 21, 22, 24, and 25 are directed to a process, which is taught by Chin et al. at paragraph [0008].
Regarding Amended Claim 23, Chin et al. discloses use of a neural network (In accordance with an aspect of the claimed invention, the segment placement optimizer 2200 employs neural networks and pattern matching to recognize similarities of observed behavior to those correlated with segmentation attributes.  Chin et al. [para. 0138]), but fails to explicitly recite the system, wherein the determining the similarity using the second machine learning model is performed by a recurrent neural network.  Achin et al. discloses this limitation. (In some embodiments, the library of prediction problems includes tools for assessing the similarities (or differences) between prediction problems. Such tools may express the similarity between two prediction problems as a score (e.g., on a predetermined scale), a classification (e.g., “highly similar”, “somewhat similar”, “somewhat dissimilar”, “highly dissimilar”), a binary determination (e.g., “similar” or “not similar”), etc.  Achin et al. [para. 0086]. … Similar alternatives exist for …  combining the output of multiple previous nodes according to a rule or formula before accepting it as input, iteratively applying a sub-graph of nodes' operations using one or more loop variables, etc.  Achin et al. [para. 0095]. … In some embodiments, selecting the predictive model for the prediction problem may comprise iteratively selecting a subset of the predictive models and training the selected predictive models on larger or different portions of the dataset. Achin et al. [para. 0130]. … The storage structure may persist within individual iterations of the loop in which modeling procedures are executed, across multiple iterations of the procedure-execution loop, or across multiple search space explorations. Achin et al. [para. 0141]. … In some embodiments, the predictive modeling system 100 can fit many different model types, including, without limitation, decision trees, neural networks, support vector machine models, regression models, boosted trees, random forests, deep learning neural networks, etc. Achin et al. [para. 0219]).    It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the neural network and data analysis functions of Chin et al. to include applying a recurrent neural network as taught by Achin et al. for improving the choice of tuning parameters and creating an audit trail of how the selection of parameters affects the results. Achin et al. [para. 0219].
Regarding Amended Claim 26, Chin et al. and Achin et al. combined disclose a system, wherein the forecast value is generated for a forecast time interval. (As more time (t) passes within a visit, more data (K.sub.t)--observed or proffered--is collected by the segment placement engine 2100. … The time series of data (.PSI..sub.t, K.sub.t, .epsilon., t) form an experience base upon which higher accuracy can be gained at any interval t. T Chin et al. [para. 0140; Fig. 13]).
Regarding Claim 27, Chin et al. and Achin et al. combined disclose a system, wherein the forecast time interval is not described in the usage data. (The select date range component 1105 takes user input to create a date range to apply to the iPath for data visualization by the data visualization tool 1300.  Chin et al. [para. 0067, 0152]).  See also Achin et al. [para. 0085]: support time-series prediction problems (e.g., uni-dimensional or multi-dimensional time-series prediction problems). And [para. 0149]: For interpreted variables (e.g., date, time, currency, measurement units, percentages, and location coordinates), examples of transformations include, without limitation, parsing a date string into a continuous time variable, day of week, month, and season to test each aspect of the date for predictive power.).    It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the time series data analysis functions of Chin et al. to include interpreting the time interval as taught by Achin et al. for applying various transformations to the variable. Achin et al. [para. 0149].
Claims 28 through 33, claims 28 through 33 recite substantially the same limitations as claims 21 through 24, 26 and 27 respectively.  Claims 28 through 33 are directed to a system, which is taught by Chin et al. at paragraph [0008].
Allowable Subject Matter
Regarding Amended Claims 8 and 25, claims 8 and 25 would be deemed allowable subject matter if rewritten to overcome the rejections under 35 USC 103.   Examiner finds that Applicant’s amendment to claims 8 and 25 overcomes the 35 U.S.C. 101 rejection of the previous office action.  While the claim recites the abstract idea of gathering usage data (insignificant extra solution activity of data gathering) to determine a forecast metric (mental process grouping of abstract concepts) related to the provisioning of digital content by a service provider (transmission of data is extra solution activity generally linking the abstract idea to the technical environment of providing digital content), under prong 2, the additional limitation 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Baughman et al. (US 2015/0294216) - Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Servers can be associated with social networking systems, text messaging systems, websites, content providers (e.g., television, music, movies, etc.) and/or any other system that can provide data/information.  In embodiments, technology enablers include software and/or hardware (e.g., introspective module, ontology mapping module, and forecasting module as described with respect to FIG. 1), configured for time series forecasting, and autonomic computing using genetic algorithms. 
Barker et al. (US 2015/0317651) - special purpose software and hardware that employs a machine learning approach using transactional behavioral events and data about customers/users to allow a telecommunications marketer to express a set of configurable business rules and constraints, and within a constraint optimization approach, derive solutions or marketing approaches to optimize delayed KPIs. CMP is configured to receive various .
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623